Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William C. Rowland (Reg. No. 30,888) on 2/24/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 1/27/2022:
In claim 23, line 2 before “upstream”, “in the” has been deleted.
In claim 23, line 2 after “said”, “uppermost” has been deleted.
In claim 37, line 2 before “upstream”, “in the” has been deleted.
In claim 37, line 2 after “said”, “uppermost” has been deleted.
In claim 40, line 1 after “claim”, “37” has been replaced with -- 38 --.
.




















Allowable Subject Matter
4.	Claims 21-29 and 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21 and 34 of the 1/27/2022 amendment are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a belt reverse feeding amount  corresponding to a separation distance between an original feeding start position where a front end of an uppermost sheet is restricted by abutting against a front end restriction surface of a front stopper provided on a feeding table, and a position of a sheet detection sensor, so that the front end of the uppermost sheet after said reverse feeding is returned further upstream of said feeding path than the original feeding start position.
Independent claims 36 of the 1/27/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a control unit that controls a belt drive unit so as to repeat low-speed feeding after executing a first operation and then further reverse feeding or so as to repeat reverse feeding after executing the low-speed feeding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653